EXHIBIT SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT Dated as of August 29, 2008 among BPO MANAGEMENT SERVICES, INC. and THE EXCHANGING HOLDERS LISTED ON EXHIBIT A TABLE OF CONTENTS Page ARTICLE I ISSUANCE OF PREFERRED STOCK 3 1.1 Exchange of Warrants and Issuance of Stock 3 1.2 Conversion Shares 3 1.3 Exchanged Warrants and Closing 3 ARTICLE II REPRESENTATIONS AND WARRANTIES 4 2.1 Representations and Warranties of the Company 4 2.2 Representations and Warranties of the Exchanging Holders 8 ARTICLE III COVENANTS 11 3.1 Securities Compliance 11 3.2 Compliance with Laws 11 3.3 Amendments 11 3.4 Other Agreements 11 3.5 Reservation of Shares 11 3.6 Transfer Agent Instructions 12 3.7 Disclosure of Transaction 12 3.8 Disclosure of Material Information 12 3.9 Pledge of Securities 13 ARTICLE IV CONDITIONS 13 4.1 Conditions Precedent to the Obligation of the Company to Issue the Shares 13 4.2 Conditions Precedent to the Obligation of the Exchanging Holders to Purchase the Shares 14 ARTICLE V STOCK CERTIFICATE LEGEND 15 5.1 Legend 15 ARTICLE VI INDEMNIFICATION 16 6.1 Company Indemnity 16 6.2 Indemnification Procedure 16 ARTICLE VII MISCELLANEOUS 17 7.1 Fees and Expenses 17 7.2 Specific Enforcement, Consent to Jurisdiction 17 7.3 Entire Agreement; Amendment 18 7.4 Notices 18 7.5 Waivers 19 7.6 Headings 19 7.7 Successors and Assigns 19 7.8 No Third-Party Beneficiaries 19 7.9 Governing Law 19 7.10 Survival 19 7.11 Counterparts 20 7.12 Publicity 20 7.13 Severability 20 7.14 Further Assurances 20 7.15 2007 Stock Incentive Plan Amendment 20 -i- SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT This SERIES F CONVERTIBLE PREFERRED STOCK ISSUANCE AGREEMENT (the “Agreement”) is dated as of August 29, 2008 by and among BPO Management Services, Inc., a Delaware corporation (the “Company”), and each of the persons who are exchanging certain warrants for shares of Series F Convertible Preferred Stock of the Company, whose names are set forth on Exhibit A hereto (individually, an “Exchanging Holder” and collectively, the “Exchanging Holders”). The parties hereto agree as follows: ARTICLE I ISSUANCE OF PREFERRED STOCK 1.1Exchange of Warrants and Issuance of Stock.
